    Case 1:18-cv-00638-DNH-CFH Document 22 Filed 06/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

IRIS R.,

                       Plaintiff,

       -v-                                                      1:18-CV-638

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

--------------------------------

APPEARANCES:                                                    OF COUNSEL:

LAW OFFICES OF STEVEN R. DOLSON                                 STEVEN R. DOLSON, ESQ.
Attorneys for Plaintiff
126 North Saline Street, Suite 3B
Syracuse, NY 13202

SOCIAL SECURITY ADMINISTRATION                                  MICHELLE L. CHRIST, ESQ.
   OFFICE OF REGIONAL GENERAL                                   Special Ass't United States Attorney
   COUNSEL – REGION II
Attorneys for Defendant
26 Federal Plaza, Room 3904
New York, NY 10278

DAVID N. HURD
United States District Judge

                 ORDER ON PLAINTIFF'S MOTION FOR ATTORNEY'S FEES

       On June 1, 2018, plaintiff Iris R.1 ("plaintiff") filed this action seeking review of a final

decision by defendant Commissioner of Social Security ("Commissioner" or "defendant")

denying her application for Disability Insurance Benefits ("DIB").



             1
           In accordance with a May 1, 2018 memorandum issued by the Judicial Conference's Committee on
  Court Administration and Case Management and adopted as local practice in this District, only claimant's first
  name and last initial will be mentioned in this opinion.
    Case 1:18-cv-00638-DNH-CFH Document 22 Filed 06/17/20 Page 2 of 2




       On July 12, 2018, U.S. Magistrate Judge Christian F. Hummel "so ordered" a

stipulation by the parties in which plaintiff and the Commissioner agreed to conduct further

administrative proceedings. Thereafter, defendant issued a partially favorable decision

finding plaintiff disabled since October 30, 2016. At that tim e, the Social Security

Administration (the "Agency") withheld $8,862.00 from plaintiff's past due benefits to satisfy a

possible 42 U.S.C. § 406(b) attorney-fee request.

       On August 10, 2018, this Court "so ordered" a stipulation that granted plaintiff's

application for attorney's fees and other expenses as a prevailing party under the Equal

Access to Justice Act ("EAJA"), which shifts litigation fees to the government under certain

qualifying circumstances.

       On May 6, 2020, plaintiff moved for $1,632.00 in additional attorney's fees under 42

U.S.C. § 406(b). After this Court directed the Commissioner to respond to this new fee

request, defendant filed a short brief analyzing the issues in play but generally expressing

support for plaintiff's fee request.

       The Court thanks the Commissioner for providing this input. Upon review of plaintiff's

memorandum of law, affirmation of support, and other materials, and in light of the

Commissioner's response to same, it is

       ORDERED that

       1. Plaintiff's motion for attorney's fees is GRANTED; and

       2. Plaintiff is awarded a fee in the amount of $1,632.00.

       IT IS SO ORDERED.

Dated: June 17, 2020
       Utica, New York.


                                               -2-
